Title: From George Washington to Samuel Vaughan, 14 January 1784
From: Washington, George
To: Vaughan, Samuel

 

Sir,
Mo[un]t Vernon 14th Jany 1784

The torpid state into which the severity of the season has thrown things—the interruption of the post, occasioned by bad roads, and frozen rivers—& a want of other conveyance consequent thereof, must plead my excuse for not thanking you sooner for the polite attention you were pleased to shew me, while I was in Philada, & for the friendly offers you obligingly made me, before I left that city—But though my acknowledgements of them come late, I pray you to be persuaded that they are not less sincere, nor are they less gratefully offered on that account.
Colo. Humphreys (one of my late Aid de Camp’s) who accompanied me to Virginia, & is now on his return home, will do me the favor of presenting this letter to you, & of handing Mr Higgins’s observations on Cements, which you were pleased to lend me, & from which I have extracted such parts as I mean to carry into practice.
I found my new room, towards the completion of which you kindly offered your house-joiner, so far advanced in the wooden part of it—the Doors, Windows & floors being done, as to render it unnecessary to remove your workman with his Tools (the distance being great) to finish the other parts; especially as I incline to do it in s[t]ucco, (which, if I understood you right, is the present taste in England), & more especially as you may find occasion for him in the execution of your own purposes as the Spring advances. And now my good sir, as I have touched upon the business of stuccoing, permit me to ask you if the rooms with which it is encrusted are painted, generally; or are they left of the natural colour which is given by the cement made according to Mr Higgins’s mode of preparing it? And also, whether the rooms thus finished are stuccoed below the surbase (chair high) or from thence upwards only? These are trifling questions to trouble you with, but I am sure you will have goodness enough to excuse, & answer them. Please to make a tender of my best respects to Mrs Vaughan & the rest of the family, & accept the compliments of the season from Mrs W——n & myself who join in expression of the pleasure we shou’d feel in seeing you under our roof. I am &a

G: Washington

